Citation Nr: 0002200	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a compensable rating for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 decision by the 
RO.

This case was previously before the Board in December 1995, 
when it was remanded to the RO for further development.  
Unfortunately, the veteran's claims folder was subsequently 
misplaced.  The RO undertook efforts to reconstruct the 
folder, and to complete the development sought in the Board's 
December 1995 remand, and the case was returned to the Board 
in December 1999.

In its December 1995 remand, the Board framed the issue here 
on appeal in terms of the veteran's entitlement to an 
increased rating.  More recently, however, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Inasmuch as the issue here in 
question was placed in appellate status by a notice of 
disagreement (NOD) expressing dissatisfaction with an 
original rating, the Board has re-characterized the issue as 
set forth above.

In a May 1999 statement, the veteran raised claims of 
entitlement to service connection for disorders of his right 
leg and hip, secondary to service-connected degenerative disc 
disease of the lumbosacral spine.  As adjudicatory action has 
not yet been taken on those claims, they are referred to the 
RO for appropriate action.


REMAND

As noted above, the veteran's original claims folder has been 
misplaced.  Although the RO has undertaken efforts to 
reconstruct the folder, the current record does not contain 
the medical reports underlying the Social Security 
Administration's (SSA's) decision to award the veteran 
disability benefits.  In addition, it does not appear that 
the RO has been communicating of late with the veteran's 
appointed representative (New York Division of Veterans' 
Affairs), or that the representative has been given an 
opportunity to review the reconstructed file for purposes of 
presenting argument on the veteran's appeal.  Consequently, 
because VA has a duty to assist the veteran in developing the 
facts pertinent to his claim, 38 U.S.C.A. § 5107(a), and 
because he has a right to full representation at every stage 
of his appeal, 38 C.F.R. § 20.600, a remand is required.  
38 C.F.R. § 19.9 (1999).

A remand is also required so that a statement of the case 
(SOC) can be prepared with regard to the claims for service 
connection for disorders of the veteran's left leg and hip, 
claimed as secondary to service-connected degenerative disc 
disease of the lumbosacral spine.  The record shows that the 
RO denied those claims by a decision entered in April 1999, 
that the veteran submitted a NOD in May 1999, and that no SOC 
was thereafter prepared.  In situations such as this, the 
Court has held that the Board should remand the matter to the 
RO for the issuance of a SOC.  See, e.g., Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his low back that has 
not already been made part of the 
reconstructed record, and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should obtain 
the records from SSA, and make an effort 
to ensure that all relevant records of 
VA treatment have been obtained for 
review.  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

	2.  After the above development has been 
completed, the veteran should be 
scheduled for an orthopedic and 
neurologic examination for purposes of 
assessing the current severity of his 
low back disability, and resolving 
questions relating to the etiology of 
his current symptomatology.  The 
examiner(s) should review the claims 
folder and a copy of this remand before 
examining the veteran.  All indicated 
testing should be conducted, and current 
X-rays of the low back should be 
obtained.  

	The examiner(s) should specifically 
indicate whether the veteran has muscle 
spasms on extreme forward bending; 
whether there is any listing of the 
spine, a positive Goldthwait's sign, or 
evidence of osteoarthritic changes or 
narrowing of joint spaces; and whether 
there is any abnormal mobility on forced 
motion.  The examiner(s) should also 
indicate whether the veteran has 
intervertebral disc syndrome of the low 
back and, if so, should indicate the 
frequency with which the veteran 
experiences attacks attributable to that 
condition.  The examiner(s) should also 
note whether the condition is manifested 
by persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings 
appropriate to the site of the diseased 
disc(s).  The examiner(s) should then 
indicate whether the intervertebral disc 
syndrome affecting the low back is best 
described as mild, moderate, severe, or 
pronounced.  Finally, the examiner(s) 
should conduct range of motion studies 
on the low back.  The examiner(s) should 
first record the range of motion 
observed on clinical evaluation, in 
terms of degrees.  If there is clinical 
evidence of pain on motion, the 
examiner(s) should indicate the degree 
of motion at which such pain begins.  
Then, after reviewing the veteran's 
complaints and medical history, the 
examiner(s) should render an opinion, 
based upon best medical judgment, as to 
the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
Specifically, the examiner(s) should 
indicate whether the overall disability 
picture, in terms of limited motion, and 
including weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) slight, (2) moderate, 
or (3) severe limitation of motion in 
the lumbar spine.

	The examiner(s) should also provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
symptomatology can be attributed to 
service, or whether it is more likely 
due to a supervening cause or event 
unrelated to service.  In so doing, the 
examiner(s) should glean what they can 
about the veteran's in-service treatment 
from secondary sources (such as the June 
1992 rating decision, and statements 
provided by the veteran), inasmuch as 
the actual records of in-service 
treatment have been misplaced and are 
currently unavailable.  A complete 
rationale for all opinions should be 
provided.

	3.  The RO should review the report of 
the orthopedic and neurologic 
examination(s) to determine whether the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report(s) should be returned as 
inadequate, and arrangements should be 
made to ensure full compliance with the 
remand instructions.

	4.  The RO should re-examine the 
veteran's claims of service connection 
for disorders of the left leg and hip to 
determine whether additional development 
or review is warranted.  If no 
preliminary action is required, or when 
it is completed, the RO should prepare a 
SOC in accordance with 38 C.F.R. 
§ 19.29, unless the matter is resolved 
by granting the benefits sought on 
appeal, or the NOD is withdrawn.  The 
claim should be certified to the Board 
for appellate review if, and only if, a 
timely substantive appeal is received.

	5.  The RO should take adjudicatory 
action on the claim for a compensable 
rating for degenerative disc disease of 
the lumbosacral spine.  In so doing, the 
RO should consider and apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; VAOPGCPREC 36-97 (Dec. 12, 
1997); and the Court's decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The RO should also give consideration to 
the assignment of "staged ratings," in 
accordance with the principles set out 
in Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought is 
denied, a SSOC should be issued to the 
veteran and his representative, New York 
Division of Veterans' Affairs.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


